Applicant’s response filed 10/15/2021 is acknowledged.  In the response applicant amended claim 1.  
Claims 1-5, 8-9 and 12-18 are pending with claims 9 and 12-18 remaining withdrawn.
 
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (JP 2015-104748) [IDS dated: 02/13/2020], herein Nishikawa, as evidenced by Lin et al. (An experimental study on molecular dynamics simulation in nanometer grinding), herein Lin.
Applicant as previously provided a translation of JP 2015-104748 submitted with the IDS dated 02/13/2020.  The citations herein refer to the translation provided by the applicant. 

In regards to claim 1, Nishikawa teaches a low-temperature bonding method for metal parts [0001-0002]. The metal parts are joined via a joining layer which is a nano porous body [0013, 0016].  The joining layer is a nano porous Ag material [0031].   The joining layer joins the two metal members through heat and pressure [0054-0055, 0057].  The surface of the Ag material is ground/polished [0072].
Nishikawa differs from claim 1 by teaching Ag in a list of possible joining layers, such that it cannot be said that the Ag species is anticipated.
However, it would have been obvious to one at the time of filing to have employed any of the joining layers taught by Nishikawa, including Ag.  The motivation for doing so is that the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.

In regards to claim 2, Nishikawa further teaches the silver surface is supplied with a compressive stress as during joining the metal stack of the metal members to be joined are placed under pressure [0077].  Additionally, Nishikawa teaches the Ag sheet is subject to grinding/polishing [0072].  As such, the surface of the Ag is supplied with a compressive stress as Lin teaches that grinding a surface generates compressive stress in the surface [Pg. 487].

In regards to claim 5, Nishikawa further teaches the thickness of the Ag joining layer is about 100 µm.  This thickness is within the claimed range.

In regards to claim 8, Nishikawa further teaches the Ag sheet joining layer is subject to grinding/polishing and is a nano porous sheet [0031-0032, 0072].

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (JP 2015-104748) [IDS dated: 02/13/2020], herein Nishikawa as applied to claim 1 above, and further in view of Auer et al. (Morphology-induced plasmonic resonances in silver-aluminum alloy thin films), herein Auer.

In regards to claims 3-4, Nishikawa teaches the Ag joining material is an Ag-Al alloy but does not teach the grain size or number of grains boundaries per micrometer [0031].
Auer teaches an Ag-Al alloy [Pg. 1].
Auer teaches the Ag-Al alloy has an average grain size of about 20-52 nm [Table I, Pg. 2].  Thus, there are 10 or more grain boundaries between silver grains per micrometer based on the grain size which is less than 1 µm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the Ag-Al of Auer as the Ag-Al alloy of Nishikawa.  One would have been motivated to so as it would have been the simple substitution of one known Ag-Al alloy for another to obtain predictable results.
 

Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. 
Applicant primarily argues that Nishikawa teaches that the sheet is polished and then is etched and thus the surface of the nano-porous sheet is not in a polished state when bonding.  This is not persuasive.  The limitations “through heating” and “processed silver surface is in a ground state” are a product by process limitations. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a ground/polished surface.  The reference suggests such a product as both heating and polishing are taught.  Further, the etching is done to remove one alloy element from the binary alloy sheet to make the sheet nanoporous.  There is no teaching or suggestion that the etching changes the surface of the sheet beyond making the sheet porous.    Thus the changes in surface of the sheet as a result of the polishing are maintained after the sheet is made porous.  It is noted that the Instant Specification paragraph 44 teaches that grinding and polishing are equivalent. 
Applicant further argues that the ground state leads to many minute grain boundaries formed on the silver surface.  This limitation is beyond the scope of the claim.   See MPEP 2145 VI.   The claim only requires the surface to be ground.  There is no limitation within claim 1 that claims a degree of grinding/polishing that must be 
Applicant further argues Nishikawa discloses that the nano-porous sheet is mainly gold.  Nishikawa teaches a variety of porous sheets to be used in bonding including both porous Au and Ag sheets.  The porous Ag sheet is specifically mentioned in paragraph 31 as set forth in the rejection.  It is noted that prior art is relevant for all it contains and not limited to examples and preferred embodiments.  See MPEP 2123.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Examiner, Art Unit 1784